DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Response to Amendment
Claims 1-21 are pending in the application.  New grounds of rejection have been added for claims 1 and 5-20 and previous grounds of rejection have been withdrawn for claim 21 as a result of the amendment to the claims submitted 1/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the remainder of the gas" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the remainder of the gas” will be interpreted as “a remaining portion of the gas”.  Further, claims 2-20 are rejected since they depend from claim 1.

The term “at least some of gas” in claim 1 is a relative term which renders the claim indefinite. The term “at least some of gas” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “at least some of gas” will be interpreted as “at least a portion of gas is…and a remaining portion of the gas”.  Further, claims 2-20 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Shimoda et al. (US 2016/0254515) and further in view of Besson et al. (US 2019/0168615) and further in view of Cao et al. (CN 109585726, see Machine Translation) and further in view of Lee et al. (US 2018/0269440).

Regarding claim 1, Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) accommodating a plurality of battery cells (refs B) in an internal receiving space ([0055]), each of the battery cells (refs B) comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising a duct ([0055], Fig 1) corresponding to the vent (refs V) of at least one of the battery cells (refs B); a top cover (ref TC) coupled to a top of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and having an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) corresponding to the duct ([0055], Fig 1), the exhaust area having a plurality of discharge openings (refs MV), the top cover (ref TC) comprising a protrusion (refs PW, depicted in Fig 4) protruding from a bottom surface (depicted in Fig 4) of the top cover (ref TC), the protrusion (refs PW) extending around a periphery of the exhaust area (depicted in Fig 4) and around a distal end of the duct (depicted in Fig 4).

Kim et al. does not disclose the distal end of the duct overlapping/inserted into the protrusion.
Shimoda et al. discloses in Figs 1-26, a battery module (Abstract, ref M) including a set of cells (refs 10) in a housing (Fig 1).  A duct (ref 195) carries gases away from individual cells (refs 11).  The duct (ref 195) is attached to a cover (ref 120, Fig 15) structure.  The duct (ref 195) overlaps an entire length of the cover structure (ref 120, Fig 15) and includes distal end protrusions (refs 199, Fig 15) which are inserted into (at 
Shimoda et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the duct/cover overlapping and insertion/connecting structures disclosed by Shimoda et al. into the structure of Kim et al. and fix the duct and cover structure together, enhancing overall structural integrity of the battery module.
Further, while the reference does not disclose the protrusion is on the cover and inserted the duct, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse configuration of the duct/cover connection, by placing the protrusion on the cover and inserting into the duct structure, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Kim et al. does not explicitly disclose top cover protruding away from the cells and having a first surface portion of the top cover around an outer periphery of the discharge openings such that when a gas is emitted from the vent of one of the battery cells, at least some of gas is directed along the first surface portion of the top cover to an area 
Besson et al. discloses in Figs 1-7, a battery module (ref 112) including a plurality of cells/modules and having a cover (refs 202, 502) that has louvres (refs 204, 504) thereon to direct exhaust gas away from ([0099], [0113], [0114], [0115], [0120]) the battery module (ref 112) thereby enhancing overall module safety ([0099], [0113], [0114], [0115], [0120]).
Besson et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the louvre structures disclosed by Besson et al. onto the top cover of modified Kim et al., thereby protruding from the top cover and directing gas/exhaust from the structure, enhancing overall module safety.  The envisaged combination of Besson et al. and modified Kim et al. renders obvious the pertinent structural features as set forth above.

Kim et al. does not disclose an extinguisher sheet between the top cover and the top plate.
Cao et al. discloses in Figs 1-14, a battery module (Abstract) including a plurality of battery units (refs 2) each having vent valves (refs 25) with a fire extinguishing chamber in form of a sheet (ref 3, Figs 1-8) on top of the plurality of battery units (refs 2, Fig 1).  The chamber (ref 3) includes valves (refs 32) with fire extinguishing agent (P6/bottom 3 ¶).  When battery units (refs 2) experience pressure above a threshold, the valves open 
Cao et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the top fire extinguisher chamber with fire extinguishing agent therein as disclosed by Cao et al. onto the structure of Kim et al. to enhance overall battery safety by incorporating fire extinguishing capability therein.

Kim et al. also does not disclose the fire extinguishing mechanism acting at a reference temperature.
Lee et al. discloses in Figs 1-8, a battery pack (ref 10) including battery module (ref 100) including a casing (ref 200), the casing (ref 200) comprising a lower (ref 210) and an upper (ref 220) case.  On the upper case (ref 220) is a fire extinguisher agent cover (ref 300).  Above a predetermined temperature ([0052], Abstract), the cover melts ([0052]) allowing fire extinguishing agent ([0052]) to fill the casing (ref 200).  This configuration enhances battery module safety by incorporating a safety response to high temperature conditions of the battery ([0052], [0053], Abstract).
Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the safety mechanism response of high temperature fire extinguishing 

Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the specific thickness of the top cover (an inclined surface having an increasing thickness from the exhaust area to the protrusion), it would have been obvious to one of ordinary skill in the art at the time of filing to change the thickness of the cover, since such a modification would have involved a mere change is the size (dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the cover structure the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the cover.

Regarding claim 3, modified Kim et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose a distal end of the duct is arranged under the inclined surface, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a distal end of the duct is In re Japikse, 86 USPQ 70.

Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a portion of the exhaust area of the top cover (ref TC) extends over the duct (depicted in Figs 1, 4).

Regarding claim 7, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area of the top cover (ref TC) has a smaller thickness (depicted in Fig 4, thickness of TC not at PW) than another area of the top cover (ref TC) adjacent the exhaust area (depicted in Fig 4, thickness of TC at PW is greater).

Regarding claim 8, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area is recessed downwardly (contour of ref TC is depicted in Fig 4, refs PW extend from bottom surface) from other areas of the top cover (ref TC).

Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses an overall area of the discharge openings in the exhaust 

Regarding claim 10, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses insulation spacers (refs FA) respectively positioned between adjacent ones (Figs 1, 2, 4) of the battery cells (refs B), wherein the top plate (ref TC) comprises openings respectively corresponding to the insulation spacers (refs FA).

Regarding claim 11, modified Kim et al. discloses all of the claim limitations as set forth above.  While reference does not disclose the extinguisher sheet is offset from the duct and the protrusion it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the extinguisher sheet offset from the duct and protrusion, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Regarding claim 12, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the protrusion (ref PW) contacts the bottom surface (depicted in Fig 4) of the top cover (ref TC).

Regarding claim 13, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a distance between a bottom surface of the protrusion .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Shimoda et al. (US 2016/0254515) and Besson et al. (US 2019/0168615) and Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claims 1 and 2 above, and further in view of Takasaki et al. (US 2016/0218333).
Regarding claims 4 and 5, modified Kim et al. discloses all of the claim limitations as set forth above, but does not explicitly disclose the duct has a smaller cross-sectional area than the protrusion such that a space is between the duct and the protrusion such that some of the gas emitted from the vent passes through the duct and into the space along the inclined surface, and an inner diameter of the duct decreases along an upward direction away from the battery cell.
Takasaki et al. discloses in Figs 1-29, a battery module (ref 22) including an exhaust duct (ref 51) including a cross section enlarged section (ref 54) therein.  This configuration alters the temperature of the gas within the exhaust duct, with a larger cross-section having a lower overall temperature ([0049], [0137]).
Takasaki et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery modules.

Further, with regard to the placement of the different cross-sectional areas of the duct in the overall duct structure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place various cross-sectional areas of the duct at different locations within the overall duct structure, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Shimoda et al. (US 2016/0254515) and Besson et al. (US 2019/0168615) and Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claim 1 above, and further in view of Marraffa (US 2002/0179552).

Regarding claims 14 and 15, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a system comprising: a rack comprising a frame and shelves, the energy storage module being accommodated on one of the shelves; and further comprising a plurality of the energy storage modules, wherein at least one of the energy storage modules is on each of the shelves of the rack.

Marraffa and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the battery modules of modified Kim et al. into a system comprising a rack and shelves to provide power to external systems via a sturdy structure.
Further, while the reference does not explicitly disclose the specific distance between shelves of the system (in a range of 3-7 mm), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the distance between shelves of the system, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the distance between shelves with battery modules thereon changes ventilation properties within the overall .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Shimoda et al. (US 2016/0254515) and Besson et al. (US 2019/0168615) and Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claim 1 above, and further in view of Miyaki et al. (US 6,365,299) and further in view of Liu et al. (US 2015/0099191).

Regarding claims 16-20, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the battery cells comprises: a negative electrode comprising a negative electrode current collector, a negative electrode active material layer on the negative electrode current collector, and a negative electrode function layer on the negative electrode active material layer; and a positive electrode comprising a positive electrode current collector and a positive electrode active material layer on the positive electrode current collector, wherein the negative electrode function layer comprises flake-shaped polyethylene particles, and the positive electrode active material layer comprises a first positive electrode active material comprising at least one composite oxide of lithium and a metal selected from the group consisting of cobalt (Co), manganese (Mn), nickel (Ni) and a combination of these metals, and wherein the flake-shaped polyethylene particles have an average 
Miyaki et al. discloses in Fig 1, a battery (Title) including a negative electrode (C6/L51) comprising a negative electrode current collector (C6/L54), a negative electrode active material layer (C6/L61-67) on the negative electrode current collector (C6/L54), and a negative electrode function layer (C6/L38-46) on the negative electrode active material layer (C6/L61-67); and a positive electrode (C6/L51) comprising a positive electrode current collector (C6/L54) and a positive electrode active material layer (C16/L58-67) on the positive electrode current collector (C6/L54), wherein the negative electrode function layer comprises flake-shaped polyethylene particles (C29/L66-67 – C30/L1-4), and a first positive electrode active material comprising at least one composite oxide of lithium and a metal selected from the group consisting of cobalt (Co), manganese (Mn), nickel (Ni) and a combination of these metals (C16/L58-67), and a second positive electrode active material (C16/L58-67 – C17/L1-28, mixtures possible), wherein the first positive electrode active material and the second positive electrode active material are contained in a weight ratio in a range from 97:3 to 80:20 (C16/L58-67 – C17/L1-28).  This configuration enhances battery discharge potential, lifetime, and safety (C1/L6-9).
Further, the reference discloses the flake-shaped polyethylene particles have an average particle diameter (D50) in a range from 0.2 – 15 microns (C2/L45-54).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (2 – 6 microns) disclosed by the In re Malagari, 182 USPQ 549.
Further still, the reference discloses the flake-shaped polyethylene particles have a thickness in a range from 2 – 30 microns (C2/L40-44).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (2 – 4 microns) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Miyaki et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to incorporate the battery materials disclosed by Miyaki et al. into the individual battery cells of Kim et al. to enhance battery discharge potential, lifetime, and safety.

Kim et al. also does not explicitly disclose the second positive electrode active material comprising a compound represented by the Chemical Formula (1): LiaFe1-xMxPO4 (1)
Liu et al. discloses in Figs 1-14, a battery ([0004]) including a positive electrode having LiFePO4 therein ([0060]).  This configuration enhances battery performance ([0060]).
Liu et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 21 discloses an energy storage module comprising a cover accommodating a plurality of battery cells with vents as set forth in the claim, a top plate with a duct as set forth in the claim, a top cover coupled to a top of the top plate and having the structure including exhaust structures as set forth in the claim, and an extinguisher sheet as set forth in the claim.
Kim et al. in view of Shimoda et al. and Besson et al. (US 2019/0168615) and Cao et al. and Lee et al. is considered to be the combination of prior art references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned structural claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination of references does not explicitly disclose all of the structural limitations of the top plate and top cover having the surface and exhaust features as set forth in the claim and spatially arranged with respect to the extinguisher sheet as set forth in the claim.
.

Claims 2-4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 2 discloses a specific exhaust area structure including a spatially defined inclined surface as set forth in the instant claim.  These features, taken within the context of instant independent claim 1 from which claim 2 depends, defines a structure similar to that of instant dependent claim 21 as set forth above.  As such, Kim et al. in view of Shimoda et al. and Besson et al. (US 2019/0168615) and Cao et al. and Lee et al. is also considered to form the combination of prior art references of record closest to the features of the combination of instant independent claim 1 with dependent claim 2, for reasons similar to / same as those set forth above for instant independent claim 21.  As such, instant dependent claim 2 if combined with instant independent claim 1 (and rejections under 35 USC 112 were overcome) would be allowable over the cited prior art references of record.  Further, claims 3 and 4 are objected to since they depend from claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-20 of co-pending Application No. 17/014,061 in view of Besson et al. (US 2019/0168615).
Regarding claims 1 and 5-20, Co-pending application ‘061 discloses all of the limitations of the aforementioned instant claims but does not explicitly disclose the top cover protruding away from the cells and having a first surface portion of the top cover around an outer periphery of the discharge openings such that when a gas is emitted from the vent of one of the battery cells, at least some of gas is directed along the first surface portion of the top cover to an area between top plate and the top cover and a remainder of the gas passes through the discharge openings.
Besson et al. discloses in Figs 1-7, a battery module (ref 112) including a plurality of cells/modules and having a cover (refs 202, 502) that has louvres (refs 204, 504) thereon to direct exhaust gas away from ([0099], [0113], [0114], [0115], [0120]) the battery module (ref 112) thereby enhancing overall module safety ([0099], [0113], [0114], [0115], [0120]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the louvre structures disclosed by Besson et al. onto the top cover of co-pending Application No. 17/014,061, thereby protruding from the top cover and directing gas/exhaust from the structure, enhancing overall module safety.  The envisaged combination of Besson et al. and co-pending Application No. 17/014,061 renders obvious the pertinent structural features as set forth above.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see P8-11, filed 1/7/2022, with respect to the 35 USC 103 rejection of claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 5-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725